Exhibit 10.54

     
(HLTH LOGO) [g17705g1770502.gif]
  HLTH CORPORATION
RIVER DRIVE CENTER TWO
669 RIVER DRIVE
ELMWOOD PARK, NJ 07407-1361

201.703.3400 TEL
201.703.3401 FAX
 
   

As of December 10, 2008
Mark Funston
c/o HLTH Corporation
669 River Drive, Center 2
Elmwood Park, NJ 07407
Dear Mark:
     The purpose of this letter amendment is to amend the employment agreement
between you and HLTH Corporation (previously known as Emdeon Corporation, the
“Company”) dated as of November 9, 2006 (the “Agreement”; capitalized terms used
herein without definition have the meanings ascribed in the Agreement) (i) in a
manner intended to bring the Agreement into compliance with Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations issued
thereunder and (ii) to memorialize our agreement as to the impact of your
appointment as CFO of WebMD Health Corp. (“WebMD”) on the Agreement.
Accordingly, your execution of this letter amendment indicates your agreement to
the amendment of the Agreement as set forth below:
     1. Acknowledgements. You agree that so long as you continue to be employed
by either the Company or WebMD, you shall not be entitled to the severance
benefits as provided in Section 5.4 of the Employment Agreement. In the event
that, at the request of the Company’s Board of Directors (or with its consent),
you are employed solely by WebMD, such employment will be treated as continued
employment with the Company for purposes of Section 5.4 of the Agreement. In
such event and if your employment is thereafter terminated by WebMD without
Cause prior to the fifth anniversary of the Effective Date, you will be entitled
to the payments and benefits from the Company set forth in Section 5.4, subject
to the terms and conditions of the Agreement. Notwithstanding the foregoing, if
a transaction occurs that would result in the forfeiture of the Company’s equity
granted to you on the Employment Commencement Date, the vesting of such equity
will be treated as if your employment was terminated without Cause, subject to
the terms and conditions of the Agreement.
     2. Section 5.4(i) of the Employment Agreement is amended in its entirety to
read as follows:
“(i) The continuation of his Base Salary, as severance, for a period (the
“Applicable Period”) of one year for each completed year of service with

 



--------------------------------------------------------------------------------



 



the Company, provided that the Applicable Period shall in no event be no less
than one year or more than three years (payable in accordance with Section 5.6
below) and provided further that in the event that such a termination occurs
following a Change of Control of the Company (as defined in the Equity Plan)
prior to the second anniversary of the Employment Commencement Date, the
Applicable Period shall be no less than two years.”
     3. Section 5.5 is amended by deleting the last sentence thereof and
inserting the following:
     “Accordingly, in order to receive any of the benefits described in
Section 5.4 under this Agreement (the “Severance Benefits”), Executive must
(i) execute and deliver to the Company a release of claims in a form
satisfactory to the Company within the time prescribed therein but in no event
later than fifty (50) days of the date of Executive’s termination of employment
and (ii) not revoke such release pursuant to any revocations rights afforded by
law. The Company shall provide to Executive the form of release no later than
three (3) days following Executive’s termination of employment. If Executive
does not timely execute and deliver to the Company such release, or if Executive
executes a release but revokes it, no Severance Benefits shall be paid.”
     3. A Section 5.6 is added at the end of Section 5 to read as follows:
     “(a) The Severance Benefits described in Section 5.4(i) above shall be
paid, minus applicable deductions, including deductions for tax withholding, in
equal payments on the regular payroll dates during the Applicable Period.
Commencement of payments of the Severance Benefits described in Section 5.4(i)
shall begin on the first payroll date that occurs in the month that begins at
least 60 days after the date of Executive’s termination of employment, but which
may be accelerated by no more than 30 days (the “Starting Date”) provided that
Executive has satisfied the requirements of Section 5.5 of this Agreement. The
first payment on the payment Starting Date shall include those payments that
would have previously been paid if the payments of the Severance Benefits
described in Section 5.4(i) had begun on the first payroll date following
Executive’s termination of employment. This timing of the commencement of
benefits is subject to Section 8.9 below.
     (b) For purposes of this Agreement, “termination of employment” shall mean
a “separation of service” as defined in Section 409A of the Internal Revenue
Code of 1986, as amended, (the “Code”) and Treasury Regulations
Section 1.409A-1(h) without regard to the optional alternative definitions
available thereunder.
     (c) Executive’s entitlement to the payments of Severance Benefits described
in Section 5.4(i) shall be treated as the entitlement to a series of separate
payments for purposes of Section 409A of the Code.”

2



--------------------------------------------------------------------------------



 



     4.     Section 8.9 is amended in its entirety to read as follows:
     “8.9 Section 409A.
     (a) Potential Six-Month Delay. Notwithstanding any other provisions of this
Agreement, any payment of the Severance Benefits under this Agreement that the
Company reasonably determines is subject to Section 409A(a)(2)(B)(i) of the Code
shall not be paid or payment commenced until the later of (i) six (6) months
after the date of Executive’s termination of employment (or, if earlier,
Executive’s death) and (ii) the Starting Date. On the earliest date on which
such payments can be commenced without violating the requirements of Section
409A(a)(2)(B)(i) of the Code, Executive shall be paid, in a single cash lump
sum, an amount equal to the aggregate amount of all payments delayed pursuant to
the preceding sentence.
     (b) Savings Clause. It is intended that any amounts payable under this
Agreement shall either be exempt from Section 409A of the Code (including
Treasury regulations and other published guidance related thereto) or shall
otherwise comply with such section so as not to subject Executive to payment of
any additional tax, penalty or interest imposed under Section 409A of the Code.
The provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Section 409A of
the Code yet preserve (to the nearest extent reasonably possible) the intended
benefit payable to you. Notwithstanding the foregoing, the Company makes no
representation or warranty and shall have no liability to Executive or to any
other person if any of the provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A, but that do not
satisfy an exemption from, or the conditions of, that section.”
     Except as set forth herein, the Employment Agreement remains in full force
and effect.

            Sincerely,
      By:     /s/ Anne N. Smith        Name:   Anne N. Smith        Title:  
Vice President -- Legal     

         
Agreed to:
 
/s/ Mark Funston
 
            Mark Funston    

Date: December 16, 2008               

3